Name: Commission Regulation (EC) NoÃ 1828/2004 of 21 October 2004 amending Council Regulation (EC) NoÃ 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004 so as to include Timor-Leste in the list of countries enjoying the special arrangements for the least developed countries
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  trade policy
 Date Published: nan

 22.10.2004 EN Official Journal of the European Union L 321/23 COMMISSION REGULATION (EC) No 1828/2004 of 21 October 2004 amending Council Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004 so as to include Timor-Leste in the list of countries enjoying the special arrangements for the least developed countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004 (1), and in particular Article 35 thereof, Whereas: (1) Article 9 of Council Regulation (EC) No 2501/2001 provides for more favourable tariff treatment for the least developed countries, designated as such by the United Nations (UN), listed in Annex I to that Regulation. (2) Following a recommendation of the UN Economic and Social Council, Timor-Leste was added to the list of least-developed countries by a resolution adopted by the UN General Assembly of 17 December 2003. (3) Annex I to Regulation (EC) No 2501/2001 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Generalised Preferences Committee, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 2501/2001, after the entry TL the name East Timor is replaced by Timor-Leste and a cross is added to column H. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 346, 31.12.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 905/2004 (OJ L 163, 30.4.2004, p. 45).